UN|TED STATES DlSTR|CT COURT

MlDDLE DlSTRlCT OF LOUlSlANA

JOSEPH MOCSARY C|V|L ACT|ON
VERSUS NO. 17-‘17‘|3-SDD-RLB

JASON ARD, SHER|FF OF L|V|NGSTON
PAR|SH, ET AL

M

Loca| Ruie 7(f) of the Niidd|e District of Louisiana requires that memoranda in
opposition to a motion be filed within twenty-one (21) days after service of the motion.

|n the present casel a Moti'on to Di`sm."ss Amended Compi'ai'nt Pursuant to Rui'e
1 2(iB)(6)1 was electronically filed by Defendants, Deputy Eric Lockhart and Deputy Jacob
McKnight ("Defendants”) on October 30, 2018. A review of the record shows that far
more than twenty-one (2‘|) days have elapsed since the filing of this motion, and no
memorandum in opposition has been submitted to date. Further, the record reveals that
P|aintiff has not sought an extension of time to oppose Defendants’ motion.

These Defendants previously filed a Ru|e 12(b)(6) Motr'on to Di'srriii`ss,2 which the
Court denied as to the excessive force claim asserted against them. However, the Court
granted P|aintiff leave to amend his Complai'nt and ordered Piaintiff to file a Ru|e 7(a)

Response to the Defendants’ assertion of qualified immunity.3 P|aintiff complied with the

 

1 Rec. Doc. 34.

2 Rec. Doc. No. 15.

3 Rec. Doc. No. 31.
Document Number: 50984

Page 1 of 3

Court’s orders and filed an Amended Compiaint“ and a Rule 7(A) Repi'y.5 However,
Defendants above moved to dismiss Piaintiff’s Ameno‘ed Complar'nt arguing that neither
the Amended Compiai`nt nor the Rule 7(A) Reply overcame the defense of qualified
immunity P|aintiff failed to respond to this |V|otion, and the Court agrees with the
arguments of counsel based on P|aintifl`s filings and the applicable |aw.

Therefore, this Moti'on is deemed to be unopposedl and further, after reviewing the
recordl the Court finds that the Motion has merit as a matter of iaw. According|y,

|T lS HEREB¥ ORDERED that the Moti`on to D."smfss Amended Complaint
Pursuant to Ruie ‘lZ(B)(S)5 is GRANTED, and Defendants Deputy Eric Lockhart and
Deputy Jacob |V|cKnig ht are dismissed from this action W|TH PREJUD|CE.

Any response to this Ruli`ng explaining the failure to comp|v with the deadline,
based on the appropriate Federa| Ru|e of Civi| F*rocedurel shall be filed within fourteen
(14) days and must be accompanied by an opposition memorandum to the original
Motion.

On review of the pleadings filed along with the opposition, the Court, at its
discretion, may assess costs, including attorney’s fees, against the moving party, if the
Court deems that such a motion was unnecessary had a timely opposition memorandum

been fiied.7 A statement of costs conforming to L.R. 54(0) shall be submitted by ai| parties

 

4 Rec. Doc. No. 32.

5 Rec. Doc. No. 33.

5 Rec. Doc. 34.

t See Fed. R. Civ. P. 16, 83.
Document Number: 50984

Page 2 of 3

desiring to be awarded costs and attorney’s fees no later than seven (7) days prior to the
hearing on the newly filed motion.

IT lS SO ORDERED.

Baton Rouge, Louisianal this gdcd£ay of Apri|, 2019.

M/¢W

CH]EF DIST T JUDGE
MlDDLE D|STR|CT OF LOU|S|ANA

 

Document Number: 50984
Page 3 of 3

